Citation Nr: 1816331	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-37 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1957 to December 1960.

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a   March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In June 2017 the Board remanded this matter for additional development to include obtaining an addendum opinion.  

Unfortunately, after a review of the file, the Board finds that another remand is necessary as there has not been substantial compliance with the June 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In June 2017 the Board remanded the matter for additional development, to include an addendum opinion to the August 2016 VA opinion.  The Remand asked the prior examiner to account for the Veteran's occupational specialty as an aircraft engine mechanic, as well as the Veteran's 1975 report that he had been experiencing a gradual decrease in hearing acuity the previous 15 years.  In addition, the Board requested that the examiner discuss the significance of the Veteran's 1975 diagnosis of otosclerosis.  In the addendum opinion provided in June 2017, the examiner remarked again that it was less likely than not that the Veteran's disability was caused by service, but she did not elaborate on reasons why beyond what she had previously stated, and indicated, in essence, that it was beyond the scope of her expertise, (audiologist) to address the otosclerosis matter.  

In view of the examiner's June 2017 response, it will be necessary to obtain an additional opinion from a person with appropriate expertise to address whether the Veteran's hearing disability may be related to service, in light of his in-service duties, the history he reported as early as 1975, and the finding at that time of otosclerosis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records related to the Veteran's bilateral hearing loss claim.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

2.  The AOJ should schedule the Veteran for a VA ear disease examination with an Ear Nose and Throat (ENT) specialist to determine the current nature and etiology of his bilateral hearing loss disability.  The claims file should be made available to the examiner for review.  

The examiner should elicit from the Veteran a complete history of his bilateral hearing loss.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should respond to the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss began in or was due to active duty service between September 1957 and December 1960, to include in-service noise exposure.

In offering the opinion, the examiner is asked to discuss the significance of the Veteran's 1975 reported history of difficulty hearing for " perhaps as long as 15 years," as well as the diagnosis of otosclerosis at that time, and its roll, if any, in the development of the Veteran's disability.  

If the opinions requested cannot be provided without resort to speculation that should be so indicated, but in any event, a complete medical rationale for any opinion expressed should be provided.

3.  After completion of the above and any further development deemed necessary by the AOJ, the claim should be re-adjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



